United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-435
Issued: October 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 1, 2008 appellant filed a timely appeal from an October 21, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration as it was untimely and did not show clear evidence of error. As there is no merit
decision within one year of the last merit decision, the Board lacks jurisdiction to review the
merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
The Office accepted that on July 29, 1985 appellant, then a 30-year-old letter carrier,
sustained acute lumbar strain and a herniated disc at L5 when he stepped in a hole in the floor
while delivering mail. After sustaining intermittent periods of disability, he stopped work on
July 12, 1989 and did not return.

By decision dated June 30, 2000, the Office terminated appellant’s compensation on the
grounds that he refused an offer of suitable work. It found that the opinion of Dr. Thomas Peff, a
Board-certified orthopedic surgeon and impartial medical examiner, constituted the weight of the
evidence and established that he could work eight hours per day with restrictions. On July 11,
2000 Dr. Peff asserted that appellant could work only six hours per day. In a decision dated
November 30, 2000, a hearing representative affirmed the June 30, 2000 termination but found
that further development was needed to ascertain the extent of appellant’s disability.
On September 12, 2002 appellant accepted a position as a modified carrier working six
hours per day. The Office paid compensation for two hours of wage loss a day, five days a week
On April 16, 2003 appellant filed a notice of recurrence of disability beginning that date
causally related to his July 29, 1985 work injury. He related that the employing establishment
refused to allow him to continue to take leave for two hours per day. Appellant claimed a
recurrence of disability beginning April 16, 2003 due to increased back pain radiating into both
legs. He also submitted a March 26, 2003 notice of suspension for 14 days for failing to meet
attendance requirements.
By decision dated October 24, 2003, a hearing representative reviewed appellant’s case
under 5 U.S.C. § 8128 and vacated the June 30 and November 30, 2000 decisions. He noted that
Dr. Peff had altered his opinion that appellant could work full time without adequate explanation.
The hearing representative instructed the Office to refer appellant to another impartial medical
examiner to resolve the conflict in his work restrictions. The Office paid appellant compensation
benefits for total disability from July 15, 2000 to September 6, 2002 and compensation for four
hours per day beginning September 6, 2002.
The Office referred appellant to Dr. Paul Liebert, a Board-certified orthopedic surgeon,
for an impartial medical examination. In an accompanying statement of accepted facts (SOAF),
it noted that Dr. James V. Conroy, a Board-certified neurosurgeon, recommended that appellant
lose weight and suggested that he enroll in an Optifast program. The SOAF noted that he did not
sign up for a weight loss program and that Dr. Conroy released him from treatment in
March 1994 due to problems treating him when he was not in a weight loss program. On
February 12, 2004 Dr. Liebert opined that appellant could work full time with restrictions.
By decision dated May 24, 2004, the Office found that appellant failed to establish that
he sustained a recurrence of disability beginning April 16, 2003 causally related to his July 29,
1985 work injury. It noted that Dr. Liebert found that he could work full time. The Office
determined that appellant continued to be entitled to compensation for four hours per day
pending rehabilitation.
On June 3, 2004 appellant requested a review of the written record by an Office hearing
representative. In a decision dated April 20, 2005, the hearing representative vacated the
May 24, 2004 decision. She instructed the Office to obtain clarification from Dr. Liebert
regarding whether appellant had any increase in disability beginning April 16, 2003.
By letter dated August 12, 2005, the Office informed appellant that the record contained
no evidence that the employing establishment took away his limited-duty job. It further noted

2

that Dr. Liebert was a second opinion physician regarding whether he sustained a recurrence of
disability on April 16, 2003 and a referee physician regarding his work restrictions.
On August 17, 2005 Dr. Liebert found that appellant was not totally disabled due to his
work injury beginning April 16, 2003. He noted that the diagnostic studies showed “no
structural basis for radiculopathy.”
By decision dated November 29, 2005, the Office determined that appellant had not
established that he sustained a recurrence of disability beginning April 16, 2003. On
December 11, 2005 appellant requested a review of the written record.
In a decision dated April 21, 2006, the hearing representative affirmed the November 29,
2005 decision.1
On July 14, 2008 appellant requested reconsideration. He specified that his request for
reconsideration was late because he did not receive a copy of the April 21, 2006 decision.
Appellant argued that Dr. Liebert relied on an SOAF that inaccurately indicated that he refused
to participate in a weight loss program.2 He asserted that he began a weight loss program but
stopped because of the expense. Appellant further noted that Dr. Conroy did not release him
from treatment and that the physician repeatedly asked the Office to authorize a weight loss
program. He also contended that the employing establishment withdrew his light-duty
assignment when he stopped work in April 2003 by failing to allow him to use leave for hours
not worked. Appellant maintained that the Office altered a medical report and that the referee
physician did not resolve the conflict regarding whether appellant could work four or six hours
per day.
With his request for reconsideration, appellant submitted 1993 treatment notes from
Dr. Conroy who asserted that appellant’s weight was aggravating his condition and
recommending Optifast. On June 21, 1993 Dr. Conroy prescribed an Optifast program. On
March 22, 1994 he asserted that appellant needed to try Optifast or another program to lose
weight due to his disc problem. Dr. Conroy related that “his insurance company is not in
agreement with this and will not cover it. Therefore, I am discharging him from my service
because without his participation in a weight loss program, it makes it difficult to give [him] the
treatment he needs.”3 On February 8, 1999 he indicated that appellant had not been discharged
and that he had been treating him as needed. On May 13, 2003 Dr. Robert D. Aiken noted that
appellant had not worked since April 16, 2003 due to low back pain radiating into his legs and
that he “reports that he needs to work [six] hours per day, not [four].” He found that appellant
was unable to work. Appellant also submitted a letter from the Office dated June 6, 2003 and
1

The hearing representative indicated that Dr. Liebert was an impartial medical examiner; however, Dr. Liebert
provided a second opinion examination on the issue of whether appellant established an employment-related
recurrence of disability.
2

Appellant maintained that the same inaccurate SOAF was provided to a second opinion physician whose report
Dr. Liebert reviewed.
3

In a report dated May 7, 1997, Dr. Conroy advised that appellant was disabled for work due to his employment
injury.

3

envelopes showing that correspondence from the Office dated July and August 2005 was
returned marked “attempted not known.”4 A magnetic resonance imaging (MRI) scan study of
the lumbar spine dated June 16, 2008 revealed stable discovertebral and facet spondylosis and
mild spondylotic encroachment on the lateral and subarticular recesses of L4-5 and L5-S1.
By decision dated October 21, 2008, the Office denied appellant’s request for
reconsideration on the grounds that his request was untimely and did not demonstrate clear
evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Federal Employees’ Compensation Act.5
As once such limitations, 20 C.F.R. § 10.607 provides that an application for reconsideration
must be sent within one year of the date of the Office decision, for which review is sought. The
Office will consider an untimely application only if the application demonstrates clear evidence
on the part of the Office in its most recent merit decision. The application must establish, on its
face, that such decision was erroneous.6
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.7 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.8
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.9 A right to reconsideration

4

A myelogram of appellant’s lumbar spine was attempted on July 3, 2008 but stopped when appellant became
short of breath.
5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 10.607.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

8

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
9

20 C.F.R. § 10.607(a).

4

within one year also accompanies any subsequent merit decision on the issues.10 As appellant’s
July 14, 2008 request for reconsideration was submitted more than one year after the last merit
decision of record dated April 21, 2006, it was untimely. Consequently, he must demonstrate
clear evidence of error by the Office in denying his claim for compensation.11
Appellant argued that he failed to receive a copy of the April 21, 2006 decision. He
submitted copies of envelopes mailed from the Office on July and August 2005, which were
returned marked “attempted not known.” The Board has held that, in the absence of evidence to
the contrary, a letter properly addressed and mailed in the due course of business, such as in the
course of the Office’s daily activities, is presumed to have arrived at the mailing address in due
course. This is known as the mailbox rule.12 The Office’s April 21, 2006 decision was properly
addressed to appellant in the ordinary course of business and there is no evidence in the record
that it was not received.
Appellant further contended that the SOAF provided to Dr. Liebert was inaccurate
because it erroneously indicated that he had refused to participate in a weight loss program and
that his attending physician, Dr. Conroy, had discharged him from treatment. He asserted that he
did not refuse to participate in a weight loss program but instead had to quit a program because
of the expense. Appellant further maintained that the Office erred in refusing to pay for a weight
loss program. He submitted treatment notes from Dr. Conroy recommending an Optifast
program. On March 22, 1994 Dr. Conroy released appellant from treatment noting that his
insurance company was not covering a weight loss program. On February 8, 1999 he indicated
that he had not released appellant from treatment. The SOAF noted that appellant had not signed
up for a weight loss program. It further accurately noted that on March 22, 1994 Dr. Conroy
released him from care because he found it difficult to treat him when he was not in a weight loss
program. The question of whether Dr. Conroy continued to treat appellant or whether he
participated in a weight loss program is not relevant to the pertinent issue of whether he
established a recurrence of disability on April 16, 2003 causally related to his work injury. In
order to establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.13
Appellant also contended that the employing establishment withdrew his light-duty
assignment in April 2003 when it stopped allowing him to take two hours of leave a day for
hours not worked. He also asserts that Dr. Liebert did not resolve the issue of whether he could
work four or six hours per day. On September 12, 2002 appellant returned to work as a modified
carrier working six hours per day. The Office paid him compensation for two hours per day and
he used leave for two hours per day. After an October 24, 2003 hearing representative’s
decision, the Office retroactively paid appellant compensation for four hours per day beginning
September 6, 2002. On February 12, 2004 Dr. Liebert resolved the issue of the number of hours
that he could work by finding that he could work full time in a modified capacity. There is no
10

Robert F. Stone, supra note 8.

11

20 C.F.R. § 10.607(b); see Jack D. Johnson, 57 ECAB 593 (2006).

12

Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

13

Howard Y. Miyashiro, 51 ECAB 253 (1999).

5

evidence that the employing establishment withdrew appellant’s light-duty position; instead, he
stopped work when he was no longer allowed to take leave for two hours per day. Further, the
Office previously addressed this argument and noted that he had not shown that the employing
establishment took away his modified position. Consequently, appellant has not shown clear
evidence of error.
Appellant also submitted a May 13, 2003 report from Dr. Aiken, who found that he was
unable to work.14 He also submitted an MRI scan study dated June 16, 2008. The term “clear
evidence of error” is intended to represent a difficult standard. The submission of a detailed
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.15 Dr. Aiken’s report and the MRI scan study do show that that the Office committed an
error in finding that appellant had not established a recurrence of disability.
On appeal, appellant reiterated that he did not receive a copy of the April 21, 2006
hearing representative’s decision, that he did not refuse to participate in a weight loss clinic, that
the employing establishment withdrew his light-duty position and that the medical evidence
established that he was unable to work six hours per day. As noted the Board has reviewed his
contentions and the supporting evidence and finds that he has not established clear evidence of
error by the Office in finding that he did not establish a recurrence of disability beginning
April 16, 2003.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not demonstrate clear evidence of error.

14

Regarding appellant’s argument that the Office altered Dr. Conroy’s March 22, 1994 report, it appears that the
record contains a poorly photocopied version of the report. There is no evidence that the Office altered the report.
15

Joseph R. Santos, 57 ECAB 554 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 21, 2008 is affirmed.
Issued: October 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

